1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARK SHANE THOMPSON,                            )   Case No.: 1:18-cv-00125-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DISMISSING
                                                         DEFENDANT RODRIGUEZ PURSUANT TO
14                                                   )   RULE 4(M) OF THE FEDERAL RULES OF CIVIL
     A. GOMEZ, et al.,
                                                     )   PROCEDURE
15                  Defendants.                      )
                                                     )   [ECF No. 35]
16                                                   )

17          Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On December 19, 2018, the Magistrate Judge issued a Findings and Recommendation

20   recommending that Defendant Rodriguez be dismissed from the action, without prejudice, pursuant to

21   Rule 4(m) of the Federal Rules of Civil Procedure. The Findings and Recommendation was served on

22   Plaintiff and contained notice that objections were to be filed within fourteen days. No objections

23   were filed and the time to do so has expired.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

26   Recommendation to be supported by the record and by proper analysis.
27   ///

28   ///

                                                         1
1           Accordingly, it is HEREBY ORDERED that:

2           1.     The December 19, 2018, Findings and Recommendation (ECF No. 35) is adopted; and

3           2.     Defendant Rodriguez is dismissed, without prejudice, pursuant to Rule 4(m) of the

4    Federal Rules of Civil Procedure.

5
6    IT IS SO ORDERED.

7       Dated:    January 18, 2019                        /s/ Lawrence J. O’Neill _____
8                                               UNITED STATES CHIEF DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
